Exhibit 10

 

EXECUTIVE AGREEMENT

 

THIS EXECUTIVE AGREEMENT (this “Agreement”) is made effective for all purposes
and in all respects as of the 1st day of April, 2005, by and between (i) Global
Imaging Systems, Inc., a Delaware corporation (“Employer” or “Global”), and (ii)
Paul A. Schulman (“Executive”).

 

WHEREAS, Employer desires to employ Executive as Senior Vice President –
Business Development of Employer and as Vice Chairman of Carr Business Systems,
Inc., the Employer’s subsidiary (“Carr”);

 

WHEREAS, Executive desires to be employed by Employer in the aforesaid capacity;
and

 

WHEREAS, Employer and Executive desire to set forth in writing the terms and
conditions of their agreements and understandings.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows.

 

1. Duties of Executive.

 

a. Description of Duties. During the term of Executive’s employment hereunder,
Executive shall serve as Senior Vice President-Business Development of Employer
with such duties as are customary to a person holding such position in
Executive’s industry and shall, among other things, undertake and assume the
responsibility of performing for and on behalf of Employer such duties as shall
be assigned to Executive by any of Employer’s Chairman, President, or Employer’s
Board of Directors (the “Board”), at any time and from time to time. In
addition, Executive shall also serve as Vice Chairman of Carr. It is understood
and agreed that Executive’s principal duties on behalf of Employer as of the
date hereof are and shall be to further develop the business of Employer.
Executive will also help with the executive team transition at Carr and
presentations to the Board on Carr’s quarterly results. It is further understood
and agreed that any modification in or expansion of Executive’s duties hereunder
shall not, unless specifically agreed by Executive and Employer in a duly
executed amendment of this Agreement, result in any modification of or increase
or decrease in Executive’s compensation referred to in Section 3 hereof.

 

b. Performance of Duties. Executive covenants and agrees, at all times during
his employment hereunder, to devote his full-time efforts, energies and skills
to his duties as an Executive of Employer, to serve Employer diligently and to
the best of Executive’s ability and at all times to act in compliance with
Employer’s rules, regulations, policies and procedures as shall be in effect
from time to time. Executive further covenants and agrees that he will not,
directly or indirectly, engage or participate in any activities at any time
during such employment which conflict with the business of Employer.



--------------------------------------------------------------------------------

2. Term of Employment.

 

a. Term. The term of Executive’s employment with Employer hereunder shall
commence on the date hereof and expire on April 1, 2008, unless sooner
terminated in accordance with the provisions of Sections 2(b) or 2(c) hereof;
provided, however, that the term of Executive’s employment with Employer shall
be automatically extended for one (1) year on April 1, 2008 and on each
subsequent April 1 unless Executive or Employer shall have given written notice
to the other at least thirty (30) days prior thereto that the term of
Executive’s employment shall be not be so extended. If Employer chooses not to
extend the term of this Agreement as provided in this Section 2(a), it shall pay
to Executive a Severance Payment (as defined below) in accordance with Section
3(d), provided that such Severance Payment upon non-renewal by Employer shall be
paid for a period of six (6) months.

 

b. Termination by Employer. Notwithstanding any other provision of this
Agreement, Employer may terminate Executive’s employment under this Agreement
(i) without any further obligation or liability at any time for Cause (as
defined below) or (ii) at any time without Cause. Such termination shall be
evidenced by delivery to Executive of a Notice of Termination (as defined
below).

 

c. Termination by Executive. Notwithstanding any other provision of this
Agreement, Executive may terminate his employment under this Agreement: (i) at
any time for Good Reason (as defined below), (ii) at any time without Good
Reason, or (iii) within one year after the Effective Date of a Change of
Control. Such termination (with or without Good Reason) shall be evidenced by
delivery to Employer of a Notice of Termination at least thirty (30) days prior
to the effective date of such termination.

 

3. Compensation. In consideration of the services to be rendered by Executive to
Employer under this Agreement, Executive shall be compensated as follows:

 

a. Base Salary. Executive shall be paid an annual base salary (a “Base Salary”)
of Two Hundred Eighty-Five Thousand Dollars ($285,000), payable in accordance
with Employer’s normal payroll practices and subject to an annual review and
possible upward adjustment pursuant to such annual review by the Board based on
Executive’s performance hereunder. All payments hereunder shall be subject to
the deduction of payroll taxes and other withholdings and assessments as
required by law.

 

b. Bonus. Executive shall be eligible for an annual bonus (the “Bonus”) in an
amount of up to 60% -115% of Executive’s Annual Base Salary for such year, as
determined by the Board based upon the Employer’s achievement of budgetary and
other objectives set by the Board in good faith and consistent with past
practice in consultation with the Executive. The annual bonus, if any, shall be
due and payable to Executive prior to June 30 of the following fiscal year. The
payment and amount of the Bonus shall be at the sole discretion of the Board (in
the same manner as those bonuses for similar officers and executives of the
Employer) commencing with Employer’s fiscal year beginning April 1, 2005 (for
the fiscal year ended March 31, 2005, the Executive’s bonus shall be computed in
accordance with Executive’s current employment agreement with Carr dated April 1
2003 (the “Current Executive Agreement”)). For the fiscal year ending March 31,
2006, Executive’s Bonus shall be allocated between Carr and Global as

 

2



--------------------------------------------------------------------------------

follows: (i) 75% shall be paid by Global and (ii) 25% shall be paid by Carr. For
the fiscal year ended March 31, 2007 and thereafter, all of Executive’s Bonus
shall be paid by Global. In addition, for the fiscal year ending March 31, 2006,
Executive shall be guaranteed that his bonus for such fiscal year shall not be
less than $171,000 so long as he remains employed by either Employer as of April
1, 2006. For any fiscal year after the fiscal year ending March 31, 2005 in
which Executive is employed for less than 365 days (unless Executive has
resigned without Good Reason or has been terminated for Cause other than as a
result of death or disability), the Bonus, if any, shall be pro rated based on
the number of days Executive is in the employ of Employer during such fiscal
year.

 

c. Benefits and Expenses. Executive shall receive such other benefits as may be
granted to senior management of Employer generally, examples of such benefits
that Executive may receive are health, dental, life or disability insurance and
vacation benefits. Employer shall reimburse Executive for all reasonable travel,
entertainment and other expenses which Executive may incur in regard to the
business of Employer, in accordance with and subject to the limitations of
Employer’s standard practices and policies and Executive’s presentation of such
documents and records as Employer shall require to substantiate such expenses.
Executive shall also receive reimbursement from the Company for documented
out-of-pocket expenses for Executive’s relocation to the Tampa, Florida
metropolitan area. In addition, Executive shall receive up to $1,200 per month
for the lease, maintenance, operation and expense of an automobile to be
utilized by the Executive in connection with the Employer’s business. In
addition, Executive shall receive the following special benefits from Employer

 

(i) Stock Options. As of April 1, 2005, Executive shall receive a stock option
grant for the purchase of 10,000 shares of the common stock of the Company at an
exercise price equal to the closing price of the Company’s common stock (the
“Common Stock”) on the NASDAQ National Market System as of the date hereof. In
addition, Executive shall receive additional grants of stock options for the
purchase of 10,000 shares of the Common Stock on April 1st of each succeeding
year (beginning April 1, 2006), to the extent he remains an employee of the
Company as of such April 1st grant dates. All options shall (i) be exercisable
at the fair market value of the Common Stock on the date of grant; (ii) vest
annually over a five-year period (subject to accelerated vesting upon a change
of control or permanent disability to the extent permitted by the Company’s
stock option plan); and (iii) expire not later than the tenth anniversary of the
date of grant. The terms and conditions of the stock options shall otherwise be
those set forth under the Company’s stock option plan and shall be consistent
with the terms contained in stock option agreements provided to other key
executives of the Company.

 

(ii) Restricted Stock Grant. The Company shall provide Executive with a
restricted stock grant (the “Restricted Stock Grant”) of 10,000 shares of the
Company’s Common Stock pursuant to a customary restricted stock agreement so
long as he remains employed by the Company on April 1, 2005. The Restricted
Stock Grant will vest over five years from the date of grant with 20% vesting on
the third anniversary of the date of grant, an additional 30% vesting on the
fourth anniversary of the date of grant and the balance (50%) vesting on the
fifth anniversary of the date of grant.

 

3



--------------------------------------------------------------------------------

d. Severance. In the event that Executive is terminated by Employer without
Cause or Executive terminates his employment for Good Reason (other than in
connection with a non-renewal of this Agreement by the Employer pursuant to
Section 2(a) above or within one year after the Effective Date of a Change of
Control pursuant to Section 3(e) below), Employer shall pay to Executive a
severance payment (the “Severance Payment”) consisting of (i) in the event of
termination by Executive for Good Reason for a period of twelve (12) months in
accordance with Employer’s normal payroll practices and less all applicable
withholding taxes; (ii) in the event of termination by Employer without Cause,
Executive’s Base Salary in effect at the time of such termination for a period
of twelve (12) months in accordance with Employer’s normal payroll practices and
less all applicable withholding taxes; or (iii) in the event of termination by
the Employer within one year after the Effective Date of a Change of Control
pursuant to Section 3(e) below by Executive for any reason or by Employer
without Cause, Executive’s Base Salary in effect at the time of such termination
for a period of twenty-four (24) months in accordance with Employer’s normal
payroll practices and less all applicable withholding taxes. In addition, during
the period in which Executive receives the Severance Payment, Employer shall
continue to pay the Employer’s normal portion of the costs of Executive’s health
and dental insurance premiums in an amount consistent with that paid on the date
of termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides Employer with proof
of such participation. The Severance Payments and benefits described in this
Section 3(d) are expressly contingent on Executive’s execution of a standard
severance and release agreement containing a release of any and all claims by
him against Employer. Only in the event that Executive signs and executes a
severance and release agreement will Executive receive any Severance Payment or
benefits described in this Section 3(d). In addition, Employer retains the right
to terminate the initiation or continuation of the Severance Payment and other
benefits described in this Section 3(d) and to recover from Executive any and
all amounts previously paid (as well as to pursue any other remedies available
at law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring Employer’s
reputation, or gross negligence while employed by Employer, if Executive
materially breaches this Agreement, or if Executive breaches his obligations
under Section 4. If Executive’s employment is terminated by Employer for Cause
or by Executive without Good Reason, then Executive shall not be entitled to,
and Employer shall not be obligated to pay, any Severance Payment.

 

e. Severance after Change of Control. In the event that Executive resigns from
employment with Employer within one year following the Effective Date of a
Change of Control, Employer shall pay to Executive a change of control payment
(the “Change of Control Payment”) consisting of Executive’s Base Salary in
effect at the time of such termination for a period of twenty-four (24) months,
in accordance with Employer’s normal payroll practices and less all applicable
withholding taxes. In addition, during the period in which Executive receives
the Change of Control Payment, Employer shall continue to pay the Employer’s
normal portion of the costs of Executive’s health and dental insurance premiums
in an amount consistent with that paid on the date of termination, provided that
Executive chooses to participate in COBRA or a similar health insurance
continuation program and provides Employer with proof of such participation. The
Change of Control Payments and benefits described in this Section 3(e) are
expressly contingent on Executive’s execution of a standard severance and
release agreement containing a release of any and all claims by him against
Employer. Only in the event that Executive signs and executes a severance and
release agreement will Executive receive any

 

4



--------------------------------------------------------------------------------

Change of Control Payment or benefits described in this Section 3(e). In
addition, Employer retains the right to terminate the initiation or continuation
of the Change of Control Payment and other benefits described in this Section
3(e) (as well as to pursue any other remedies available at law or in equity) if
it discovers that Executive materially breaches his obligations under Section 4.

 

4. Confidential Information and Post-Employment Obligations.

 

a. Confidential Information. Executive acknowledges that during his employment
with Employer, he will have access to trade secrets and other confidential
and/or proprietary information (“Confidential Information”). Executive agrees
that, both during his employment and after the termination of his employment, he
will use his best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information. Executive acknowledges that as used
herein, Confidential Information includes, but is not limited to, all methods,
processes, techniques, practices, product designs, pricing information, billing
histories, customer requirements, customer lists, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, and technological innovations in any stage of
development. Confidential Information also includes, but is not limited to, all
notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of Employer. Such information is, and shall remain, the exclusive
property of Employer, and Executive hereby covenants and agrees that he shall
promptly return all such information to Employer upon termination of his
employment.

 

b. Post-Employment Obligations. Executive agrees that the following obligations
are reasonable and are necessary to protect Employer’s business. Executive
further acknowledges that these obligations do not restrict his ability to be
gainfully employed, and he acknowledges that any geographic boundary, scope of
prohibited activities, and time duration in these obligations are reasonable in
nature and no broader than are necessary to protect the Employer’s legitimate
business interests. In consideration for his employment and for Employer’s
promises herein, Executive agrees that, for a period of two (2) years following
his last day of employment, except with the express written consent of the
Board, he shall not either directly or indirectly, for himself or on behalf or
in conjunction with any other person, partnership, corporation or other entity:

 

(i) own, maintain, engage in, render any services for, manage, have any
financial interest in, or permit his name to be used in connection with as a
shareholder, bondholder, creditor, officer, director, partner, agent, contractor
with, employer or representative of, or in any manner associated with, or give
financial, technical or other assistance to, any person, firm or corporation for
the purpose of engaging in the copier/office equipment dealer, distribution,
sales or service business, or in any other business in which Executive is
actively engaged in on behalf of Employer, within a 100 mile radius of any of
Employer’s office facilities in the United States of America that Employer
operates an office facility in existing on the date of Executive’s termination
of employment (the “Current Trade Area”);

 

5



--------------------------------------------------------------------------------

(ii) enter into any agreement with, service, assist or solicit the business of
any persons or entities who were customers of Employer as of, or within two (2)
years of, the date of Executive’s termination of employment, for the purpose of
providing copier/office equipment dealer sales or service to such customers in
the Current Trade Area in competition with Employer or any of its affiliates or
to cause such customers to reduce or end their business with Employer; or

 

(iii) enter into any agreement with, or solicit the employment of any persons
who were employees, consultants or representatives of Employer as of, or within
two (2) years of, the date of Executive’s termination of employment, for the
purpose of causing such persons to leave the employment of Employer;

 

provided, however, that no owner of less than one percent (1%) of the
outstanding stock of any publicly-traded corporation shall be deemed to be in
violation of this Section 4(b) solely by reason thereof.

 

c. Severability. The parties agree that if a court of competent jurisdiction or
other enforcement body finds that any term of this Section 4 is for any reason
excessively broad in scope or duration or for other reasons finds that a term
may not be enforced as written, such term shall be construed in a manner to
enable it to be enforced to the maximum extent possible. Executive’s obligations
in this Section 4 shall be deemed to be a series of separate covenants and
agreements, one for each and every region of each state and political division
worldwide. If, in any judicial action or proceeding, a court of competent
jurisdiction shall refuse to enforce any of the separate covenants deemed
included herein, then at Employer’s option, wholly unenforceable covenants shall
be deemed eliminated from this Section 4 for the purpose of such action or
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such action or proceeding.

 

d. Separate Obligations. The provisions of this Section 4 are independent of any
other similar obligations which Employer and Executive may have agreed to in
other agreement(s), and the provisions herein shall be cumulative with any such
other obligations set forth in other agreement(s).

 

e. Employer Definition. For purposes of this Section 4 all references to
“Employer” shall include the Employer and its Subsidiaries.

 

5. Definitions.

 

a. For purposes of this Agreement, “Affiliate” of any Person means any other
Person which directly or indirectly controls, is controlled by or is under
common control with such Person.

 

b. For purposes of this Agreement, “Board” means the Employer’s board of
directors or the board of directors or similar management body of any successor
of the Employer.

 

c. For purposes of this Agreement, “Change of Control Period” shall mean the
period commencing on the Effective Date and ending on the first anniversary of
the Effective Date.

 

6



--------------------------------------------------------------------------------

d. For purposes of this Agreement, “Cause” shall mean, without limitation: (i)
the inability of Executive, through sickness or other incapacity, to perform the
essential functions of his position for a period in excess of ninety (90)
substantially consecutive days or upon Executive’s death (but Executive shall
remain eligible for any death or disability policies, if any, which the Employer
maintains for Executive); (ii) the commission of a felony or a crime involving
moral turpitude or the commission of any other act or omission involving
dishonesty or fraud; (iii) substantial and repeated failure to perform duties of
the office held by Executive as reasonably directed by the Board; (iv) gross
negligence or willful misconduct with respect to the Employer or any of its
Subsidiaries; (v) a material breach of this Agreement (including without
limitation breaches of Sections 1(b) and 4(a) or 4(b)); (vi) the failure of
Executive for any reason, within ten (10) days after receipt by Executive of
written notice thereof from Employer, to correct, cease or otherwise alter any
failure to comply with instructions or other action or omission which the Board
reasonably believes does or may materially or adversely affect its business or
operations; (vii) misconduct by Executive which is of such a serious or
substantial nature that a reasonable likelihood exists that such misconduct will
materially injure the reputation of Employer if Executive were to remain
employed by Employer; (viii) continued substandard performance by Executive as
determined in good faith by the Board; and/or (ix) harassing or discriminating
against Employer’s employees, customers or vendors in violation of Employer’s
policies.

 

e. For purposes of this Agreement, “Good Reason” shall mean (i) a decrease in
the total amount of Executive’s Base Salary below its level in effect on the
date hereof, or (ii) a geographical relocation of Executive more than
thirty-five (35) miles from the Employer’s current executive office location
without his consent; provided, however, that Executive will travel to such other
locations of Employer as may be reasonably necessary in order to discharge his
duties hereunder, or (iii) the Executive’s resignation within one year following
the Effective Date of a Change of Control.

 

f. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

g. For purposes of this Agreement, “Effective Date” shall mean the first date on
which a Change of Control occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Employer is terminated within six (6) months prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

 

h. For purposes of this Agreement, “Person” means an individual, a partnership,
a limited liability company, a corporation, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

7



--------------------------------------------------------------------------------

i. For purposes of this Agreement, “Subsidiary” means any corporation of which
Employer owns securities having a majority of the ordinary voting power in
electing the board of directors directly or through one or more subsidiaries.

 

j. For the purposes of this Agreement, a “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Golder, Thoma, Cressey, Rauner
Fund IV, L.P. and its Affiliates, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of Global (the “Outstanding Global
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of Global entitled to vote generally in the election of directors
(the “Outstanding Global Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from Global approved by the
Board of Directors of Global (the “Global Board”) and Executive, (B) any
acquisition by Global, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Global or any corporation controlled
by Global, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
5(j); or

 

(ii) Individuals who, as of the date hereof, constitute the Global Board (the
“Incumbent Global Board”) cease for any reason to constitute at least a majority
of the Global Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Global’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Global Board shall be considered as
though such individual were a member of the Incumbent Global Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Global Board; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Global (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Global Common Stock and Outstanding
Global Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Global or all or substantially all of Global’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Global Common Stock and Outstanding Global Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of Global
or such corporation resulting from such

 

8



--------------------------------------------------------------------------------

Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination or (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Global Board at the
time of the execution of the initial agreement, or of the action of the Global
Board, providing for such Business Combination; or

 

(iv) Approval by the stockholders of Global of a complete liquidation or
dissolution of Global.

 

6. No Breach of Agreement. Executive represents and warrants that as of the date
hereof Executive is not a party to any other agreement of employment or any
other form of engagement including, without limitation, a consulting agreement,
whether written or oral, and that none of the terms and provisions set forth
herein or Executive’s performance hereunder will cause Executive to breach any
other agreement, understanding, covenant or representation with or made to a
third-party, whether oral or in writing.

 

7. Governing Law. The construction and interpretation of this Agreement shall at
all times and in all respects be governed by the laws of the State of Florida
without regard to its rules of conflicts of laws. Any claim, complaint, or
action brought under this Agreement shall be brought in a court of competent
jurisdiction in the State of Florida, whose courts shall have exclusive
jurisdiction over claims, complaints, or actions brought under this Agreement,
and Employer and Executive hereby agree and submit to the personal jurisdiction
and venue thereof.

 

8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

 

9. Breach or Violation. Executive acknowledges that any breach of Section 4 of
this Agreement would cause Employer substantial irreparable injury. Executive
agrees that in the event of any violation of Section 4 of this Agreement, in
addition to any damages allowed by law, Employer shall be entitled to injunctive
and/or other equitable relief.

 

10. Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by courier service (with proof of service), facsimile
transmission, hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), to his residence, in the case of
Executive, as shown on the records of Employer, and to its principal office, in
the case of Employer. Either party to this Agreement may change the address to
which notices and other communications hereunder are to be delivered by giving
the other party written notice of such change in the manner set forth herein.

 

11. Counterparts; Facsimile Transmission. This Agreement may be executed on
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Signatures
transmitted by facsimile shall be binding as evidence of each party’s agreement
to be bound by the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

12. Burden and Benefit. This Agreement shall be binding upon, and shall inure to
the benefit of, Employer and Executive, and their respective heirs, personal and
legal representatives, successors and permitted assigns. This Agreement may not
be assigned by either party without the prior written consent of the other
party.

 

13. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of the other provisions
of this Agreement.

 

14. Employer. As used herein the term “Employer” shall include any corporation
or other entity which is at any time the parent, a subsidiary or affiliate of
Employer.

 

15. Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding by and between Employer and Executive with respect to the
subject matter hereof, include any employment agreement previously entered into
by the Executive and Employer (including the Current Executive Agreement, except
for the payment of any bonus due to Executive for the fiscal year ended March
31, 2005), and no representations, promises, agreements or understandings,
written or oral, not contained herein shall be of any force or effect. No change
or modification hereof shall be valid or binding unless the same is in writing
and signed by both Employer and Executive.

 

16. Waiver. Failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement shall not be deemed a waiver of such term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power under
this Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 

17. Headings. Headings of the paragraphs and subparagraphs of this Agreement are
for the convenience of the parties only, and shall be given no substantive or
interpretative effect whatsoever.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective for all purposes and in all respects as of the day and year first
above written.

 

EMPLOYER: Global Imaging Systems, Inc. By:  

/s/ Thomas S. Johnson

--------------------------------------------------------------------------------

Name:   Thomas S. Johnson Title:   Chairman and Chief Executive Officer
EXECUTIVE:

/s/ Paul A. Schulman

--------------------------------------------------------------------------------

Paul A. Schulman

 

11